DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 14-21, in the reply filed on 5/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 5/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 19 recite the limitation "the attachment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 20 recite the limitation "the first material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 20 recite the limitation "the second material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Westerdal (U.S. Patent No. 4,314,553) in view of Falco (U.S. Patent No. 5,799,658 hereafter referred to as Falco’658) and further in view of Falco (U.S. Patent No. 5,668,354 hereafter referred to as Falco‘354).
	Regarding independent claim 14, Figure 1-5 in Westerdal discloses applicant’s claimed earplug assembly (see Figure 6) comprising:
a first earplug (10, right side of earplug assembly) and a second earplug (10, left side of earplug assembly), each earplug (10) comprising: 
a stem (12) comprising a proximal end, a distal end, and a longitudinal axis extending from the proximal end to the distal end (Figures 1-2, 4, and 6 illustrates stem 12 has a linear length hence has a proximal end, distal end, and a longitudinal axis extending therebetween); and 
a sound attenuating body (14) disposed at the distal end of the stem (12); and 
a cord (20) comprising a first end, a second end, and a length extending between the first and second ends, the first and second ends bonded to and extending to a depth into the proximal ends of the stems of the first and second earplugs (see Figure 5), 
	Westerdal does not disclose the first and second ends of the cord thermally bonded to a depth into the proximal ends of the stems of the first and second earplugs.
However, the claimed limitation set forth is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
	Westerdal does not disclose the stem (12) comprising a first material selected from polypropylene.
	However, Figures 2-3 in Falco‘658 teaches an analogous earplug (10) of an earplug assembly (Figure 7), each earplug (10) comprising a stem (14) of suitable material such as polypropylene (column 6 lines 22-27).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to construct Westerdal’s shaft/stem (12) using well-known material of polypropylene material, taught by Falco ‘658, as polypropylene renders favorable density and stiffness for earplug applications.
	The Westerdal/Falco‘658, presented above does not disclose the cord (20) comprising a second material selected from ethylene vinyl acetate.
	However, Falco‘354 teaches an analogous earplug assembly, Figure 2 illustrate cord (20) fabricated from suitable ethylene vinyl acetate (column 3 lines 1-2).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to construct Westerdal/Falco‘658’s cord (20) using well-known material of ethylene vinyl acetate, taught by Falco‘658, as ethylene vinyl acetate is flexible and pliant to mitigate against transmission of sound to the earplug therethrough (column 2 lines 44-48).
	Regarding claim 15, the combination of Westerdal/Falco’658/Falco’354, presented above, discloses applicant’s claimed earplug assembly comprising all features as recited in these claims, wherein the attachment of the cord (20, Westeral) to the stem (23) is free of adhesives (column 3 lines 22-25 describes bore 18 receives a cord, there’s no mentioning of adhesives).
	Regarding claim 16, the combination of Westerdal/Falco’658/Falco’354, presented above, discloses applicant’s claimed earplug assembly comprising all features as recited in these claims, wherein the first material comprises polypropylene (column 6 lines 22-27, Falco’658).
	Regarding claim 17, the combination of Westerdal/Falco’658/Falco’354, presented above, discloses applicant’s claimed earplug assembly comprising all features as recited in these claims, wherein the second material is ethylene vinyl acetate (EVA, (column 3 lines 1-2 in Falco’354).


Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Westerdal (U.S. Patent No. 4,314,553) in view of Falco (U.S. Patent No. 5,799,658 hereafter referred to as Falco’658), evidenced by Mielewski (U.S. Patent Application Publication No. US 2002/0082331) and further in view of Falco (U.S. Patent No. 5,668,354 hereafter referred to as Falco‘354), evidenced by Hare (WO 99/10776).
Regarding independent claim 18, Figure 1-5 in Westerdal discloses applicant’s claimed earplug assembly (see Figure 6) comprising:
a first earplug (10, right side of earplug assembly) and a second earplug (10, left side of earplug assembly), each earplug (10) comprising: 
a stem (12) comprising a proximal end, a distal end, and a longitudinal axis extending from the proximal end to the distal end (Figures 1-2, 4, and 6 illustrates stem 12 has a linear length hence has a proximal end, distal end, and a longitudinal axis extending therebetween); and 
a sound attenuating body (14) disposed at the distal end of the stem (12); and 
a cord (20) comprising a first end, a second end, and a length extending between the first and second ends, the first and second ends bonded to and extending to a depth into the proximal ends of the stems of the first and second earplugs by bonding (see Figure 5).
Westerdal does not disclose the first and second ends of the cord thermally bonded to a depth into the proximal ends of the stems of the first and second earplugs.
However, the claimed limitation set forth is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Westerdal does not disclose the stem comprising a first thermoplastic having a first melting temperature and the cord comprising a second thermoplastic having a second melting temperature that is lower than the first melting temperature by at least 30 °C.
	However, Figures 2-3 in Falco‘658 teaches an analogous earplug (10) of an earplug assembly (Figure 7), each earplug (10) comprising a stem (14) of suitable material such as polypropylene (column 6 lines 22-27) and polypropylene has a melting temperature of about 165 degrees Celsius, evidenced by Mielewski (paragraph 0021).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to construct Westerdal’s shaft/stem (12) using well-known material of polypropylene material, taught by Falco ‘658, as polypropylene renders favorable density and stiffness for earplug applications.
	The Westerdal/Falco‘658, presented above does not disclose the cord (20) comprising a second material selected from ethylene vinyl acetate.
	However, Falco‘354 teaches an analogous earplug assembly, Figure 2 illustrate cord (20) fabricated from suitable ethylene vinyl acetate (column 3 lines 1-2) and ethylene vinyl acetate (EVA) most preferable melt temperature is in the range of about 100 to 120 degrees Celsius, evidenced by Hare (page 14, lines 7-12).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to construct Westerdal/Falco‘658’s cord (20) using well-known material of ethylene vinyl acetate, taught by Falco‘658, as ethylene vinyl acetate is flexible and pliant to mitigate against transmission of sound to the earplug therethrough (column 2 lines 44-48).
Regarding claim 19, the combination of Westerdal/Falco’658/Falco’354, presented above, discloses applicant’s claimed earplug assembly comprising all features as recited in these claims, wherein the attachment of the cord (20, Westeral) to the stem (23) is free of adhesives (column 3 lines 22-25 describes bore 18 receives a cord, there’s no mentioning of adhesives).
	Regarding claim 20, the combination of Westerdal/Falco’658/Falco’354, presented above, discloses applicant’s claimed earplug assembly comprising all features as recited in these claims, wherein the first material comprises polypropylene (column 6 lines 22-27, Falco’658).
	Regarding claim 21, the combination of Westerdal/Falco’658/Falco’354, presented above, discloses applicant’s claimed earplug assembly comprising all features as recited in these claims, wherein the second material is ethylene vinyl acetate (EVA, (column 3 lines 1-2 in Falco’354).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMTU T NGUYEN/Examiner, Art Unit 3786